Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 11-32 are pending.  Claims 11-13 and 18-21 under examination.  Claims 14-17 and 22-32 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected groups.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 3/8/2021, 2/9/2021, 6/18/2020 and 6/11/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement was considered by the examiner.

New Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 11 and 12 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Allen et al. (US 6,312,709; November 6, 2001).
Applicant claims a concentrated algal extract comprising dry matter of between 6-100% and 0-5% by weight alginate and cellulose.
Allen et al. disclose seaweed extract from Ascophyllum nodosum which has a pH of 10-10.5 and which comprises 6.5% maximum moisture, 45-55% organic matter, 45-55% ash (minerals) and alginic acid (page 5, lines 17-45).  

Claim(s) 11 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Weber et al. (US 8,815,570; August 26, 2014).
Applicant claims a concentrated algal extract comprising dry matter of between 6-100% and 0-5% by weight alginate and cellulose.
. 



Claim Rejections - 35 USC § 103
	The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claims 11-13 and 18-21 are rejected under 35 U.S.C. 103(a) as being unpatentable over Katzen et al. (US 2005/0048080; published March 3, 2005) view of Cho et al. (US 2011/0020881; published January 27, 2011).
Applicant’s Invention
Applicant claims a concentrated algal extract comprising dry matter of between 6-100% and 0-5% by weight alginate and cellulose.
Determination of the scope and the content of the prior art

(MPEP 2141.01)

Katzen teaches a process for treating sea algae (abstract).  The process lowers the mineral ash content by digesting the components of seaweed of Fucus, Ascophyllium nodosum and Laminaria in alkali [0018].  

Ascertainment of the difference between the prior art and the claims

(MPEP 2141.02)
	
Katzen does not teach that the extract comprises alginate and cellulose and more preferably 1-4% alginate or 2-3% alginate.  It is for this reason that Cho et al. is joined.
Cho et al. teach methods of producing biofuel from brown algae by saccharification, wherein polysaccharides are hydrolyzed (abstract).  Brown algae include Laminaria, Sargassum and Ecklonia species, but are not limited as long as they contain polysaccharides, such as alginate [0033-34].  The hydrolysis catalyst Bacterium antartica was known to only contain 1% sodium alginate w/v [0046-48] and upon fermentation the isolated polypeptide obtained generates an enzyme which degrades alginate in brown algae biomass [0073].  Examples where Laminaria, Sargassum and Ecklonia are treated with the strain result in degradation of alginate into reducing sugars and ethanol (Examples 1-4).
Finding of prima facie obviousness

Rationale and Motivation (MPEP 2142-2143)
			
	 Katzen and Cho et al. both teach methods of obtaining extracts from brown algae.  Therefore, it would have been prima facie obvious to one of ordinary skill to combine the teachings of Katzen and Cho et al. to optimize the amount of polysaccharides to 2-3% by weight via saccharification with a reasonable expectation of success.  One would have been motivated at the time of the invention to combine the teachings of Katzen and Cho et al. and optimize the amount of alginate to 2-3% by weight of the extract by saccharification because Cho et al. teaches that brown algae are high in alginates and adding alginase aids in producing biofuels.  
Response to Arguments
Applicant's arguments filed 4/27/2020 have been fully considered but they are not persuasive. 
Applicant argues that Cho is non analogous because the claimed invention is drawn to intercellular fluids obtained from grinding.  The Examiner is not persuaded by this argument because the claims are not directed to a product-by-process.  Cho teaches an enzyme which degrades alginate in brown algae biomass [0073].  Therefore, one of ordinary skill would have been motivated to combine the teachings of Katzen and Cho to reduce the amount of cellulose and alginate and optimized the amount of alginate to the claimed range with a reasonable expectation of success.
In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  Therefore, adjusting the components of the extract would have be prima facie obvious to one or ordinary skill at the time of invention.

Conclusion
No claims allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIELLE D SULLIVAN whose telephone number is (571)270-3285.  The examiner can normally be reached on Monday-Friday 9:00 am-5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


DANIELLE D. SULLIVAN
Examiner
Art Unit 1617



                                                                                                                                                                                                        /JOHANN R RICHTER/Supervisory Patent Examiner, Art Unit 1617